UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of November, 2014 Commission File Number: 001-14475 TELEFÔNICA BRASIL S.A. (Exact name of registrant as specified in its charter) TELEFONICA BRAZIL S.A. (Translation of registrant’s name into English) Av. Eng° Luís Carlos Berrini, 1376 - 28º andar São Paulo, S.P. Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X TELEFÔNICA BRASIL S.A. Publicly-held Company CNPJ/MF 02.558.157/0001-62 - NIRE 35.3.0015881-4 MINUTES OF THE 259 th MEETING OF THE BOARD OF DIRECTORS OF TELEFÔNICA BRASIL S.A. 1. DATE, TIME AND PLACE: November, 17 th , 2014, at 11:00 a.m., at Telefônica Brasil S.A. (“ Company ”) headquarters, located at Av. Eng. Luiz Carlos Berrini, 1376, Cidade Monções, São Paulo – SP. 2. PRESIDING BOARD: Antonio Carlos Valente da Silva, Chairman of the Board of Directors; Breno Rodrigo Pacheco de Oliveira, Secretary of the Board of Directors. 3. ATTENDANCE: The meeting was attended by the Directors that sign this minute, according to the article 19, paragraph 4 of the Bylaws, representing a quorum required for installation and deliberation. 4. RESOLUTIONS: 4.1. DISTRIBUTION OF INTEREST ON OWN CAPITAL: The Board of Directors approved, by unanimous decision, the proposal of distribution of Interest on Own Capital to the Company’s shareholders , in the amount of R$ 463,247,000.00 (four hundred and sixty three million and two hundred and forty seven thousand reais), corresponding to a value of R$ 0.386857175745 per common share and R$ 0.425542893320 per preferred share, corresponding to a net value, after deducting the Withholding Income tax, of R$ 393,759,950.00 (three hundred and ninety three million, seven hundred and fifty nine thousand and nine hundred and fifty reais), corresponding to a net value of R$ 0.328828599383 per common share and R$ 0.361711459322 per preferred share, based on the net profit accounted in the balance sheet of June 30 th , 2014, which are imputed to the minimum mandatory dividend of the fiscal year 2014 ad referendum of the General Shareholders Meeting. The payment of such Interest on Own Capital will be carried out until the end of 2015 in a date to be defined by the Company´s Board. The Interest on Own Capital shall be credited to shareholders, in accordance to the shareholder registry book position by the end of the day, on November 28 th , 2014, including. After this date, Company’s share will be considered “ex
